~3,!51--0l
To:Abel Acosta(Clerk)
   Court of Criminal Appeals                        RECEIVED IN
   PO Box 12308,CAPITAL STATION                COURT OF CRIMINAL APPEALS
   AUSTIN,TEXAS 78711
                                                     JUN 18 2015
From:Shane Matthew Nettles
     Moore(MTC)TDC#1566038
     8500 North FM 3053                           Abet Acosta, Cler:~
     Overton T~xas 75684
RE:(WR-83,151-0l)Inquiry of Motion for Rehearing Status
      Dear Clerk
 I would like to know the status of my motion for rehearing mailed
to this court on May 20th 2015.Filed under Tr.Ct.NO.W09-00208-P(A)
and WRIT WR-83,151-01 numbers.! thank you for your time in this
matter.




June 12th 2015
                                        25
                                     Respectfully Submitted




CC: